MEMORANDUM **
Marie Rivera appeals pro se the district court’s judgment dismissing on forum non conveniens grounds her action alleging claims for breach of contract and employment discrimination in violation of 42 U.S.C. § 2000e. We have jurisdiction under 28 U.S.C. § 1291. We review a dismissal on forum non conveniens grounds for an abuse of discretion, Creative Tech., Ltd., v. Aztech Sys. Pte., Ltd., 61 F.3d 696, 699 (9th Cir.1995), and we affirm.
The district court did not abuse its discretion in finding that Egypt is an adequate alternative forum. See id. at 703-04. The district court did not abuse its discretion when it concluded that the balance of private and public factors favored dismissal. See id.
Rivera’s motion for appointment of appellate counsel is denied because Rivera’s appeal does not present “exceptional circumstances” warranting the appointment of counsel. See 28 U.S.C. § 1915(e)(1); Wilborn v. Escalderon, 789 F.2d 1328 (9th Cir.1986). Rivera’s motion to accept her late reply brief is granted. The clerk shall file the reply brief and supplemental excerpts of record received December 11, 2003.
Rivera’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.